Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a light-emitting diode (LED) driver for controlling an intensity of an LED light source, the LED driver comprising: a power converter circuit configured to generate a bus voltage across a bus capacitor; an LED drive circuit configured to receive the bus voltage and to control a magnitude of a load current conducted through the LED light source; and a control circuit operatively coupled to the LED drive circuit and configured to control the magnitude of the load current to adjust the intensity of the LED light source and particularly including “wherein the control circuit is configured to measure a voltage representative of a load voltage produced across the LED light source and to store a value representative of the measured voltage as a learned voltage, the control circuit configured to determine an operating parameter for the power converter circuit as a function of the learned voltage, the control circuit configured to control the power converter circuit to charge the bus capacitor using open loop control according to the operating parameter until the magnitude of the bus voltage reaches a threshold”, as recited in claim 1 (claims 2-10 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a light-emitting diode (LED) driver for controlling an intensity of an LED light source, the LED driver comprising: an LED drive circuit configured to receive a bus voltage and to control a magnitude of a load current conducted through the LED light source, the LED drive circuit comprising an output capacitor configured to store a load voltage developed across the LED light source; and particularly including “ wherein the control circuit is configured to measure a magnitude of the load voltage and to store a value representative of the measured magnitude of the load voltage as a learned voltage, the control circuit configured to determine an operating parameter for the LED drive circuit as a function of the learned voltage, the control circuit configured to control the LED drive circuit according to the operating parameter to charge the output capacitor until the magnitude of the load voltage reaches a threshold”, as recited in claim 11 (claims 12-20 are allowable since they are dependent on claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 
/Minh D A/
Primary Examiner
Art Unit 2844